Exhibit 10.2

TAX SHARING AGREEMENT

This Tax Sharing Agreement (the “Agreement”), dated as of April 4, 2014, is by
and among Sears Holdings Corporation, a Delaware corporation (“SHC”), and Lands’
End, Inc., a Delaware corporation (“LE”), and all of its direct and indirect
Subsidiaries (LE and its present and future Subsidiaries shall be collectively
referred to herein as the “LE Entities”).

WHEREAS, one or more of the LE Entities is a member of the affiliated group of
corporations of which SHC is the common parent corporation and which files a
consolidated federal income tax return and combined and consolidated state tax
returns;

WHEREAS, following the Distribution Date (as such term is defined in the
Separation and Distribution Agreement between SHC and LE, dated as of April 4,
2014 (the “Separation Agreement”)), such LE Entities will no longer be included
in the affiliated group of corporations (within the meaning of Section 1504 of
the Code) of which SHC is the common parent; and

WHEREAS, SHC and the LE Entities desire to set forth their agreement regarding
the allocation of taxes, the filing of tax returns, the administration of tax
contests and other related tax matters;

NOW, THEREFORE, in consideration of the mutual obligations and undertakings
contained herein, the parties agree as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and the plural
forms of the terms defined):

“Active Trade or Business” means the active conduct (as defined in
Section 355(b)(2) of the Code and the regulations thereunder) by LE and its
“separate affiliated group” (as defined in Section 355(b)(3)(B) of the Code) of
the LE Business as conducted immediately prior to the Distribution.

“Affiliate” means, with respect to any specified person, a person that directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, the specified person.

“Board Certificate” has the meaning set forth in Section 8.02(d) of this
Agreement.

“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which banks are required or authorized by applicable law to be closed in the
New York, New York.

“Code” means the Internal Revenue Code of 1986, as amended.

“Consolidated Group” means the affiliated group of corporations (within the
meaning of Section 1504 of the Code) of which SHC is the common parent (and any
successor group).



--------------------------------------------------------------------------------

“Contribution” means the contribution of assets to LE pursuant to Section 2.1 of
the Separation Agreement.

“Distribution” has the meaning set forth in the Separation Agreement.

“Fifty-Percent or Greater Interest” has the meaning ascribed to such term for
purposes of Sections 355(d) and (e) of the Code.

“Filing Date” has the meaning set forth in Section 8.05(d) of this Agreement

“Final Determination” means the final resolution of liability for any Tax with
respect to a taxable period (i) by Internal Revenue Service Form 870 or 870-AD
(or any successor forms thereto), on the date of acceptance by or on behalf of
the Internal Revenue Service (the “IRS”), or by a comparable form under the laws
of other jurisdictions; except that a Form 870 or 870-AD or comparable form that
reserves (whether by its terms or by operation of the law) the right of the
taxpayer to file a claim for a refund and/or the right of the Taxing Authority
to assert a further deficiency shall not constitute a Final Determination;
(ii) by a decision, judgment, decree, or other order by a court of competent
jurisdiction, which has become final and may not be appealed; (iii) by a closing
agreement or accepted offer in compromise under Section 7121 or 7122 of the
Code, or comparable agreements under the laws of other jurisdictions; (iv) by
any allowance of a refund or credit in respect of an overpayment of Tax, but
only after the expiration of all periods during which such refund may be
recovered (including by way of offset) by the Taxing Authority jurisdiction; or
(v) by any other final disposition, including by reason of the expiration of the
applicable statute of limitations.

“Foreign Taxes” means any Taxes imposed by any foreign country or any possession
of the United States, or by any political subdivision of any foreign country or
United States possession that are imposed on, allocated or attributable to or
incurred or payable by the LE Business or the LE Entities and any interest,
penalties, additions to tax, or additional amounts in respect of the foregoing.

“LE Business” means the business and assets contributed to, or owned by, LE
pursuant to the Separation Agreement.

“LE Capital Stock” means all classes or series of capital stock of LE, including
(i) the LE Common Stock, (ii) all options, warrants and other rights to acquire
such capital stock and (iii) all instruments properly treated as stock in LE for
U.S. federal income tax purposes.

“Member” has the meaning ascribed to such term in Treasury Regulation Section
l.1502-1(b).

“Notified Action” has the meaning set forth in Section 8.04(a) of this
Agreement.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof, without regard to whether any entity is
treated as disregarded for U.S. federal income tax purposes.

 

 

2



--------------------------------------------------------------------------------

“Post-Distribution Tax Period” means any taxable period beginning after the
Distribution Date and, with respect to a taxable period that begins on or before
such date and ends thereafter, the portion of such taxable period beginning
after the Distribution Date.

“Pre-Distribution Tax Period” means any taxable period ending on or before the
Distribution Date and, with respect to a taxable period that begins on or before
such date and ends thereafter, the portion of such taxable period ending on the
Distribution Date.

“Pre-Distribution Taxes” means any Taxes (other than Unpaid Non-Income Taxes and
Foreign Taxes) that are imposed on, allocated or attributable to or incurred or
payable by the LE Business or any LE Entity for any Pre-Distribution Tax Period,
provided that Pre-Distribution Taxes shall be computed without regard to the
carryback of any Tax Benefit Item of the Lands’ End Entities from a
Post-Distribution Tax Period. For purposes of calculating “Pre-Distribution
Taxes”, any liability for Taxes attributable to a Tax period that begins before
and ends after the Distribution Date shall be apportioned between the portion of
such period ending on such date and the portion of such period beginning after
such date (a) in the case of real and personal property Taxes, by apportioning
such Taxes on a per diem basis and (b) in the case of all other Taxes, on the
basis of a closing of the books, provided, that exemptions, allowances or
deductions that are calculated on an annual basis shall be apportioned on a per
diem basis.

“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding or arrangement, within the meaning of
Section 355(e) of the Code and Treasury Regulation Section 1.355-7, or any other
regulations promulgated thereunder, to enter into a transaction or series of
transactions), whether such transaction is supported by LE management or
shareholders, is a hostile acquisition, or otherwise, as a result of which LE
would merge or consolidate with any other person or as a result of which any
person or any group of related persons would (directly or indirectly) acquire,
or have the right to acquire, from LE and/or one or more holders of outstanding
shares of LE Capital Stock, a number of shares of LE Capital Stock that would,
when combined with any other changes in ownership of LE Capital Stock pertinent
for purposes of Section 355(e) of the Code, comprise 40% or more of (A) the
value of all outstanding shares of stock of LE as of the date of such
transaction, or in the case of a series of transactions, the date of the last
transaction of such series, or (B) the total combined voting power of all
outstanding shares of voting stock of LE as of the date of such transaction, or
in the case of a series of transactions, the date of the last transaction of
such series. Notwithstanding the foregoing, a Proposed Acquisition Transaction
shall not include (A) the adoption by LE of a shareholder rights plan or
(B) issuances by LE that satisfy Safe Harbor VIII (relating to acquisitions in
connection with a person’s performance of services) or Safe Harbor IX (relating
to acquisitions by a retirement plan of an employer) of Treasury Regulation
Section 1.355-7(d). For purposes of determining whether a transaction
constitutes an indirect acquisition, any recapitalization resulting in a shift
of voting power or any redemption of shares of stock shall be treated as an
indirect acquisition of shares of stock by the non-exchanging shareholders. This
definition and the application thereof is intended to monitor compliance with
Section 355(e) of the Code and shall be interpreted accordingly. Any
clarification of, or change in, the statute or regulations promulgated under
Section 355(e) of the Code shall be incorporated in this definition and its
interpretation.

“Representation Letters” means the representation letters and any other
materials delivered or deliverable by SHC and others in connection with the
rendering by Tax Advisor of the Tax Opinion.

 

3



--------------------------------------------------------------------------------

“Section 8.02(d) Acquisition Transaction” means any transaction or series of
transactions that is not a Proposed Acquisition Transaction but would be a
Proposed Acquisition Transaction if the percentage reflected in the definition
of Proposed Acquisition Transaction were 25% instead of 40%.

“Separate Return Taxable Income” means, with respect to each taxable period or
portion thereof and each state or locality for which the allocation is being
computed, the amount of income calculated by multiplying the separate entity’s
or group of entities’ (as applicable) tax base for that state or locality by the
State Group’s apportionment formula for that state or locality, and taking into
consideration nonapportionable items of income for that separate entity or group
of entities (as applicable). If during any taxable period an LE Entity ceases to
be a State Affiliated Company in any state or locality, the “Separate Return
Taxable Income” for such taxable period in such state or locality shall be
calculated as if the taxable period of such LE Entity ended on the date that
such LE Entity ceased to be a State Affiliated Company in such state or
locality.

“State Affiliated Companies” means all entities that SHC determines are included
in a State Combined or Consolidated Return or that any jurisdiction determines
under applicable law are included in a State Combined or Consolidated Return.

“State Combined or Consolidated Return” means a single state or local Tax Return
filed for (i) one or more of SHC and its Subsidiaries (other than any LE Entity)
as well as (ii) one or more LE Entities.

“State Group” means any group of corporations filing a State Combined or
Consolidated Return.

“Subsidiary” means a corporation, limited liability company, partnership or
other entity, whether or not such entity is treated as such for tax purposes.

“Tax” or “Taxes” means any and all forms of taxation, whenever created or
imposed by a Taxing Authority, and, without limiting the generality of the
foregoing, shall include net income, alternative or add-on minimum, estimated,
gross income, sales, use, ad valorem, gross receipts, value added, franchise,
profits, license, transfer, recording, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, windfall profit, custom duty or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any related interest, penalties or other additions to
tax, or additional amounts imposed by any such Taxing Authority.

“Tax Advisor” means a United States tax counsel or accountant of recognized
national standing.

“Taxing Authority” means a national, foreign, municipal, state, federal or other
governmental authority responsible for the administration of any Tax.

“Tax Benefit Item” means any net operating loss, unused foreign Tax credit,
unused charitable deduction, unused capital loss, or similar unused Tax benefit
item that could reduce a Tax.

 

4



--------------------------------------------------------------------------------

“Tax Controversy” means any pending or threatened audit, dispute, suit, action,
proposed assessment or other proceeding relating to Taxes.

“Tax-Free Status” means the qualification of the Contribution and Distribution,
taken together, (a) as a reorganization described in Sections 355(a),
368(a)(1)(D) and 368(a)(1)(E) of the Code, (b) as a transaction in which the
stock distributed thereby is “qualified property” for purposes of Sections
355(d), 355(e) and 361(c) of the Code and (c) as a transaction in which SHC, LE
and the shareholders of SHC recognize no income or gain for U.S. federal income
tax purposes pursuant to Sections 355, 361 and 1032 of the Code, other than, in
the case of SHC and LE, intercompany items or excess loss accounts taken into
account pursuant to the Treasury Regulations promulgated pursuant to
Section 1502 of the Code.

“Tax Opinion” means the opinion of Tax Advisor deliverable to SHC in connection
with the Contribution and the Distribution.

“Tax-Related Losses” means (i) all federal, state and local Taxes (including
interest and penalties thereon and without giving effect to any Tax Benefit
Items of SHC or its Affiliates) imposed pursuant to any settlement, Final
Determination, judgment or otherwise; (ii) all accounting, legal and other
professional fees, and court costs incurred in connection with such Taxes; and
(iii) all costs, expenses and damages associated with stockholder litigation or
controversies and any amount paid by SHC (or any SHC Affiliate) or LE (or any LE
Affiliate) in respect of the liability of shareholders, whether paid to
shareholders or to the IRS or any other Taxing Authority, in each case,
resulting from the failure of the Contribution and the Distribution to have
Tax-Free Status.

“Tax Return” means any return, filing, questionnaire or other document,
including requests for extensions of time, filings made with estimated Tax
payments, claims for refund and amended returns, that may be filed for any
taxable period with any Taxing Authority in connection with any Tax (whether or
not a payment is required to be made with respect to such filing) or any
information reporting requirement.

“Unpaid Non-Income Taxes” means any Taxes (other than income Taxes) that are
imposed on, allocated or attributable to or incurred or payable by the LE
Business or the LE Entities for any Pre-Distribution Tax Period, provided that
Unpaid Non-Income Taxes shall include Taxes only to the extent such Taxes are
accrued and unpaid as of the Distribution Date, including contingent Taxes for
which a financial statement reserve has been accrued. For purposes of
calculating “Unpaid Non-Income Taxes”, any liability for Taxes attributable to a
Tax period that begins before and ends after the Distribution Date shall be
apportioned between the portion of such period ending on such date and the
portion of such period beginning after such date (a) in the case of real and
personal property Taxes, by apportioning such Taxes on a per diem basis and
(b) in the case of all other Taxes, on the basis of a closing of the books,
provided, that exemptions, allowances or deductions that are calculated on an
annual basis shall be apportioned on a per diem basis.

“Unqualified Tax Opinion” means an unqualified “will” opinion of a Tax Advisor,
which opinion and which Tax Advisor are acceptable to SHC, on which SHC may rely
to the effect that a transaction will not affect the Tax-Free Status. Any such
opinion must assume that the Contribution and Distribution would have qualified
for Tax-Free Status if the transaction in question did not occur.

 

5



--------------------------------------------------------------------------------

ARTICLE II

PREPARATION AND FILING OF TAX RETURNS

Section 2.01. SHC Consolidated Group Tax Returns.

SHC shall timely prepare and file (or cause to be timely prepared and filed) all
federal income Tax Returns for the Consolidated Group. The LE Entities shall
provide to SHC all financial data and any other information and documentation
reasonably requested by SHC in connection with the filing of any such federal
income Tax Returns.

Section 2.02. State Combined or Consolidated Returns.

(a) SHC or one or more of its Subsidiaries shall prepare all State Combined or
Consolidated Returns. To the extent permitted by law, SHC (or one of its
Subsidiaries) shall timely file each such State Combined or Consolidated Return.
If SHC (or one of its Subsidiaries) is not permitted to file any such State
Combined or Consolidated Return, an LE Entity shall file such State Combined or
Consolidated Return. The person responsible pursuant to the forgoing for filing
any such State Combined or Consolidated Return shall timely pay (or cause to be
timely paid) any Tax that is due in connection with any such State Combined or
Consolidated Return. The LE Entities shall provide to SHC all financial data and
any other information and documentation reasonably requested by SHC in
connection with the preparation of any such State Combined or Consolidated
Return.

(b) SHC shall (i) consult with the LE Entities regarding the preparation of a
State Combined or Consolidated Return if the LE Entities are responsible for any
portion of the Taxes reported thereon and (ii) deliver any such State Combined
or Consolidated Return to the LE Entities for review and comment no later than
five days prior to the date on which such State Combined or Consolidated Return
is due. SHC shall make any changes to such State Combined or Consolidated Tax
Return that are requested by the LE Entities to the extent that (x) such changes
relate to items for which the LE Entities have responsibility hereunder, and
(y) SHC approves of such changes, such approval not to be unreasonably withheld.

Section 2.03. Other Tax Returns of the LE Entities.

(a) Except as provided in Section 2.03(b), the LE Entities shall timely prepare
and file, or cause to be timely prepared and filed, all appropriate Tax Returns
relating to all Taxes attributable to the LE Business other than those described
in Sections 2.01 and 2.02 herein. SHC shall provide to the LE Entities all
financial data and any other information and documentation reasonably requested
by the LE Entities in connection with the preparation of any such Tax Returns.

(b) To the extent any Tax Return described in Section 2.03(a) involves
Pre-Distribution Taxes, SHC or one or more of its Subsidiaries shall prepare
such Tax Return. The LE Entities shall provide to SHC all financial data and any
other information and documentation reasonably requested by SHC in connection
with the preparation of any such Tax Return. An LE

 

6



--------------------------------------------------------------------------------

Entity shall file such Tax Return and shall timely pay (or cause to be timely
paid) any Tax that is due in connection with any such Tax Return. SHC shall
(i) consult with the LE Entities regarding the preparation of such Tax Return
and (ii) deliver such Tax Return to the LE Entities for review and comment no
later than five days prior to the date on which such Tax Return is due. SHC
shall make any changes to such Tax Return requested by the LE Entities to the
extent that (x) such changes relate to items for which the LE Entities have
responsibility hereunder, and (y) SHC approves of such changes, such approval
not to be unreasonably withheld. Within 15 days of filing any such Tax Return,
SHC shall pay LE the amount of Pre-Distribution Taxes shown on such Tax Return.

ARTICLE III

ALLOCATION AND PAYMENT OF CONSOLIDATED FEDERAL TAXES

Section 3.01. Payment of Consolidated Federal Income Tax. SHC shall be
responsible for all payments of federal income Tax due with respect to the
Consolidated Group.

Section 3.02. Carrybacks. In the event any federal Tax Benefit Item of the LE
Entities for any taxable period after they cease being Members of the
Consolidated Group is eligible to be carried back to a taxable period while the
LE Entities were Members of the Consolidated Group, the LE Entities shall, where
possible, elect to carry such amounts forward to subsequent taxable periods. If
the LE Entities are required by law to carry back any such federal Tax Benefit
Item, the LE Entities shall be entitled to a payment at the time and to the
extent that such Tax Benefit Item reduces the federal income Tax liability of
the Consolidated Group. For purposes of computing the amount of the payment
described in this Section 3.02, one or more federal Tax Benefit Items shall be
considered to have reduced the Consolidated Group’s federal income Tax liability
in a given taxable period by an amount equal to the difference, if any, between
(i) the amount of the Consolidated Group’s federal income Tax liability for the
taxable period computed without regard to such federal Tax Benefit Item or Items
and (ii) the amount of the Consolidated Group’s federal income Tax liability for
the taxable period computed with regard to such federal Tax Benefit Item or
Items. For the avoidance of doubt, if the LE Entities are required to carry back
a federal Tax Benefit Item, such federal Tax Benefit Item shall reduce the
Consolidated Group’s federal income Tax liability only after all federal Tax
Benefit Items of SHC have been applied to reduce the Consolidated Group’s
federal income Tax liability in such taxable period. Appropriate reconciliation
payments shall be made in the event that it is subsequently determined that a
Tax Benefit Item did not reduce the Consolidated Group’s federal income Tax
liabilities, including by reason of any such Tax Benefit Item being subsequently
disallowed in whole or in part or by reason of other Tax benefits becoming
available.

ARTICLE IV

ALLOCATION AND PAYMENT OF

COMBINED/CONSOLIDATED STATE AND LOCAL TAXES

Section 4.01. Payment of Combined/Consolidated State and Local Tax. With respect
to Post-Distribution Tax Periods, the LE Entities shall pay to SHC, or SHC shall
pay to the LE Entities (in the case of a State Combined or Consolidated Return
filed by an LE Entity, or in the case of payments with respect to Tax Benefit
Items pursuant to Section 4.02(d)), at the times provided by Section 4.03, the
amounts determined under Section 4.02.

 

7



--------------------------------------------------------------------------------

Section 4.02. Allocation of Combined/Consolidated State and Local Tax. The state
and local Tax liability of the LE Entities and all the other State Affiliated
Companies for each State Combined or Consolidated Return shall be calculated in
the following manner:

(a) An allocation of Tax (or payment attributable to a state or local Tax
Benefit Item) pursuant to this Article IV shall be made to the LE Entities only
if an LE Entity has a nexus presence in a state or locality for which the
allocation of Tax or payment attributable to a state or local Tax Benefit Item
is being determined. If SHC has no nexus presence in a state or locality, then
all Tax or payments attributable to a state or local Tax Benefit Item shall be
allocated to the LE Entities.

(b) Each allocation of Tax pursuant to this Article IV shall be computed between
the LE Entities as one group and all other State Affiliated Companies as a
separate group.

(c) Except as otherwise provided herein, with respect to any State Combined or
Consolidated Tax Return that is an income Tax Return, the Tax allocated to the
LE Entities shall equal the product of (i) the statutory rate imposed by the
relevant state or locality for the Tax covered by such Tax Return and (ii) the
amount (if any) of positive Separate Return Taxable Income for the LE Entities
with respect to such Tax Return. For purposes of this Section 4.02(c), the LE
Entities’ allocated Tax shall not be reduced by the LE Entities’ carrybacks and
carryovers of state or local Tax Benefit Items from other taxable periods (such
items being addressed by Section 4.02(d)).

(d) SHC shall pay to the LE Entities, in accordance with Section 4.03, the
amount, if any, by which one or more state or local Tax Benefit Items of the LE
Entities arising in a Post-Distribution Tax Period reduced a State Combined or
Consolidated Return Tax liability with respect to any taxable period for which a
State Combined or Consolidated Return is filed by SHC after the date of this
Agreement but only to the extent that SHC receives the benefit of such reduction
(taking into account the provisions of this Agreement). In computing the amount
of the payment under this Section 4.02(d), one or more state or local Tax
Benefit Items of the LE Entities shall be considered to have reduced the State
Combined or Consolidated Return Tax liability in a given taxable period by an
amount equal to the difference, if any, between (i) the amount of the State
Combined or Consolidated Return Tax liability with respect to the taxable period
computed without regard to such state or local Tax Benefit Item or Items and
(ii) the amount of the State Combined or Consolidated Return Tax liability with
respect to the taxable period computed with regard to such state or local Tax
Benefit Item or Items. Appropriate reconciliation payments shall be made in the
event that it is subsequently determined that a Tax Benefit Item of the Lands’
End Entities did not reduce the State Combined or Consolidated Return Tax
liability in a given taxable period, including by reason of any such Tax Benefit
Item being subsequently disallowed in whole or in part or by reason of other Tax
benefits becoming available. In no event shall the amount paid by SHC under this
Section 4.02(d) with respect to any state or local Tax Benefit Item of the
Lands’ End Entities exceed the amount that the LE Entities would have received
if they had independently filed a state or local Tax Return including all of the
LE Entities. LE shall pay to SHC, in accordance with Section 4.03 herein, the
amount, if any, by which one or more state or local Tax Benefit Items of SHC or
any of its Subsidiaries reduced a State Combined or

 

8



--------------------------------------------------------------------------------

Consolidated Return Tax liability with respect to any taxable period for which a
State Combined or Consolidated Return is filed after the date of this Agreement
but only to the extent that an LE Entity receives the benefit of such reduction
(taking into account the provisions of this Agreement).

(e) With respect to any State Combined or Consolidated Return that is not an
income Tax Return, the applicable state or local Tax liability shall be
allocated among the LE Entities and all the other State Affiliated Companies pro
rata based on the Tax that would have been paid by the LE Entities as one group,
on the one hand, and all other State Affiliated Companies as a separate group,
on the other hand.

Section 4.03. Payment.

(a) The computation of the state or local Tax allocations, as well as any
required payment to and from SHC, shall be made within 15 days after SHC or any
of its Affiliates (other than the LE Entities), or any LE Entity, makes a
payment to, or receives a payment credit or offset from, any Taxing Authority
pursuant to this Article IV.

(b) The same method used for the calculation of estimated Tax for any State
Combined or Consolidated Return shall be used to determine the amount of
estimated Tax allocated to the LE Entities. With regard to any estimated Tax
that is calculated based upon income of a prior taxable period, the payments
under this Agreement shall also be calculated based upon such income and
appropriate adjustments made when the final Tax Return is filed with respect to
such estimated Tax. For estimated Tax calculated in any other manner, the
payments under this Agreement shall be determined based upon the principles of
Section 4.02.

Section 4.04. Carrybacks. In the event any state Tax Benefit Item of the LE
Entities with respect to any taxable period after they cease being State
Affiliated Companies is eligible to be carried back to a taxable period while
the LE Entities were State Affiliated Companies, the LE Entities shall, where
possible, elect to carry such amounts forward to subsequent taxable periods. If
the LE Entities are required by law to carry back any such state Tax Benefit
Item, the LE Entities shall be entitled to a payment to the extent that such a
payment would be required under the terms of Section 4.02(d).

ARTICLE V

PAYMENT OF OTHER TAXES

Section 5.01 Other Taxes. All Taxes of (or with respect to) an LE Entity or the
LE Business shall be paid by the LE Entities, other than (i) Taxes of the
Consolidated Group, (ii) Taxes reportable on a Tax Return described in
Section 2.02(a) (which the LE Entities shall pay to the extent required by
Article IV), and (iii) Pre-Distribution Taxes.

Section 5.02 Unpaid Non-Income Taxes. Notwithstanding any other provision of
this Agreement, LE shall be responsible for and pay all Unpaid Non-Income Taxes.

Section 5.03 Foreign Taxes. Notwithstanding any other provision of this
Agreement, LE shall be responsible for and pay all Foreign Taxes.

 

9



--------------------------------------------------------------------------------

ARTICLE VI

TAX DEFICIENCIES AND REFUNDS

Section 6.01. Pre-Distribution Taxes. SHC shall be responsible for (and shall
indemnify the LE Entities from and against) all Pre-Distribution Taxes,
including any Pre-Distribution Taxes resulting from any audit, amendment, other
change or adjustment. Any refund of Pre-Distribution Taxes (whether by payment,
credit, offset against other Taxes due or otherwise) shall be for the benefit of
(and paid to) SHC.

Section 6.02. Post-Distribution State Group Taxes. If as a result of any audit,
amendment, other change or adjustment to the state or local Taxes of any State
Group there is an additional amount of such state or local Taxes (other than
Pre-Distribution Taxes) due and payable or a refund of such state or local Taxes
(other than Pre-Distribution Taxes) previously paid (whether by payment, credit,
offset against other Taxes due or otherwise), the obligations of the parties
shall be redetermined under Section 4.02 as if the adjustments made as a result
of such audit were included as part of the original Tax Return filed and any
payments made under this Agreement shall be adjusted or reimbursed in accordance
with the foregoing.

Section 6.03. Certain Property Tax Claims. Notwithstanding any other provision
in this Agreement, LE shall be entitled to receive and retain any recoveries
resulting from claims against the City of Dodgeville to recover overpaid
property taxes resulting from the city’s excessive assessment of LE’s Dodgeville
properties.

ARTICLE VII

COOPERATION AND TAX CONTROVERSY

Section 7.01. Cooperation.

(a) SHC and the LE Entities shall cooperate fully at such time and to the extent
reasonably requested by the other party in connection with the preparation and
filing of any Tax Return or the conduct of any Tax Controversy concerning any
issues or any other matter contemplated hereunder. Such cooperation shall
include, without limitation, (i) the retention and provision on demand of books,
records, documentation or other information relating to any Tax Return until the
later of (x) the expiration of the applicable federal or state statute of
limitation (giving effect to any extension, waiver, or mitigation thereof) and
(y) in the event any claim has been made under this Agreement for which such
information is relevant, until a Final Determination with respect to such claim;
(ii) the filing or execution of any document that may be necessary or reasonably
helpful in connection with the filing of any Tax Return, or claim for a refund
of Taxes previously paid, by either party, or in connection with any Tax
Controversy addressed in the preceding sentence (including a requisite power of
attorney); and (iii) the use of the parties’ best efforts to obtain any
documentation from a governmental authority or a third party that may be
necessary or helpful in connection with the foregoing. Each party shall make its
employees and facilities reasonably available on a mutually convenient basis to
facilitate such cooperation.

 

10



--------------------------------------------------------------------------------

(b) SHC and the LE Entities shall use reasonable efforts to keep each other
informed as to the status of Tax Controversies involving any issue which could
give rise to any liability of the other party under this Agreement. SHC and the
LE Entities shall each promptly notify the other of any inquiries by any Taxing
Authority or any other administrative, judicial or other governmental authority
that relate to any Tax that may be imposed on the other or any Affiliate of the
other that might give rise to any liability under this Agreement. SHC shall have
sole control of any Tax Controversy relating to the Consolidated Group or to any
Pre-Distribution Taxes. SHC shall have sole control of any Tax Controversy
relating to any State Combined and Consolidated Return, provided, that in the
case of any such Tax Controversy that may affect Taxes for which the LE Entities
have responsibility hereunder, the LE Entities may participate in such Tax
Controversies at their own expense. If the potential liability of the LE
Entities under this Agreement relating to any Tax Controversy exceeds $100,000,
SHC shall not settle or concede such Tax Controversy without the prior written
consent of the LE Entities, not to be unreasonably withheld, conditioned or
delayed.

ARTICLE VIII

TAX-FREE STATUS

Section 8.01. Tax Opinions and Representation Letters.

(a) Each of LE and SHC hereby represents and agrees that (A) it will read the
Representation Letters prior to the Distribution Date and (B) subject to any
qualifications therein, all information contained in such Representation Letters
that concerns or relates to such company or any of its Subsidiaries will be
true, correct and complete.

(b) LE and SHC shall use their commercially reasonable efforts and shall
cooperate in good faith to finalize the Representation Letters as soon as
possible hereafter and to cause the same to be submitted to the Tax Advisor as
SHC shall deem necessary or desirable and shall take such other commercially
reasonable actions as may be necessary or desirable to obtain the Tax Opinion in
order to confirm the Tax-Free Status.

Section 8.02. Restrictions on LE.

(a) LE agrees that it will not take or fail to take, or permit any LE Entity to
take or fail to take, any action where such action or failure to act would be
inconsistent with or cause to be untrue any material, information, covenant or
representation in any Representation Letters or Tax Opinion. LE agrees that it
will not take or fail to take, or permit any LE Entity to take or fail to take,
any action which prevents or could reasonably be expected to prevent (A) the
Tax-Free Status, or (B) any transaction contemplated by the Separation Agreement
which is intended by the parties to be tax-free from so qualifying, including,
in the case of LE, issuing any LE Capital Stock that would prevent the
Distribution from qualifying as a tax-free distribution within the meaning of
Section 355 of the Code.

(b) LE agrees that, from the date hereof until the first day after the two-year
anniversary of the Distribution Date, it will (i) maintain its status as a
company engaged in the Active Trade or Business for purposes of
Section 355(b)(2) of the Code and (ii) not engage in any transaction that would
result in it ceasing to be a company engaged in the Active Trade or Business for
purposes of Section 355(b)(2) of the Code, in each case, taking into account
Section 355(b)(3) of the Code.

 

11



--------------------------------------------------------------------------------

(c) LE agrees that, from the date hereof until the first day after the two-year
anniversary of the Distribution Date, it will not (i) enter into any Proposed
Acquisition Transaction or, to the extent LE has the right to prohibit any
Proposed Acquisition Transaction, permit any Proposed Acquisition Transaction to
occur, (ii) merge or consolidate with any other Person or liquidate or partially
liquidate, (iii) in a single transaction or series of transactions sell or
transfer (other than sales or transfers of inventory in the ordinary course of
business) 60% or more of the gross assets of the Active Trade or Business or 60%
or more of the consolidated gross assets of LE and its Affiliates (such
percentages to be measured based on fair market value as of the Distribution
Date), (iv) redeem or otherwise repurchase (directly or through an LE Affiliate)
any LE stock, or rights to acquire stock, except to the extent such repurchases
satisfy Section 4.05(1)(b) of Revenue Procedure 96-30 (as in effect prior to the
amendment of such Revenue Procedure by Revenue Procedure 2003-48), (v) amend its
certificate of incorporation (or other organizational documents), or take any
other action, whether through a stockholder vote or otherwise, affecting the
voting rights of LE Capital Stock (including, without limitation, through the
conversion of one class of LE Capital Stock into another class of LE Capital
Stock) or (vi) take any other action or actions (including any action or
transaction that would be reasonably likely to be inconsistent with any
representation made in the Representation Letters or the Tax Opinion) which in
the aggregate (and taking into account any other transactions described in this
subparagraph (d)) would be reasonably likely to have the effect of causing or
permitting one or more Persons (whether or not acting in concert) to acquire
directly or indirectly stock representing a Fifty-Percent or Greater Interest in
LE or otherwise jeopardize the Tax-Free Status, unless prior to taking any such
action set forth in the foregoing clauses (i) through (vi), (A) LE shall provide
SHC with an Unqualified Tax Opinion in form and substance satisfactory to SHC in
its sole and absolute discretion, which discretion shall be exercised in good
faith solely to preserve the Tax-Free Status (and in determining whether an
opinion is satisfactory, SHC may consider, among other factors, the
appropriateness of any underlying assumptions and management’s representations
if used as a basis for the opinion and SHC may determine that no opinion would
be acceptable to SHC) or (B) SHC shall have waived the requirement to obtain
such Unqualified Tax Opinion.

(d) Certain Issuances of LE Capital Stock. If LE proposes to enter into any
Section 8.02(d) Acquisition Transaction or, to the extent LE has the right to
prohibit any Section 8.02(d) Acquisition Transaction, proposes to permit any
Section 8.02(d) Acquisition Transaction to occur, in each case, during the
period from the date hereof until the first day after the two-year anniversary
of the Distribution Date, LE shall provide SHC, no later than ten days following
the signing of any written agreement with respect to the Section 8.02(d)
Acquisition Transaction, with a written description of such transaction
(including the type and amount of LE Capital Stock to be issued in such
transaction) and a certificate of the Board of Directors of LE to the effect
that the Section 8.02(d) Acquisition Transaction is not a Proposed Acquisition
Transaction or any other transaction to which the requirements of
Section 8.02(c) apply (a “Board Certificate”).

Section 8.03. Restrictions on SHC. SHC agrees that it will not take or fail to
take, or permit any Member of the Consolidated Group to take or fail to take,
any action where such action or failure to act would be inconsistent with or
cause to be untrue any material, information, covenant or representation in any
Representation Letters or Tax Opinion. SHC agrees that it will not take or fail
to take, or permit any Member of the Consolidated Group to take or fail to take,
any action which prevents or could reasonably be expected to prevent (A) the
Tax-Free Status, or (B) any other transaction contemplated by the Separation
Agreement which is intended by the parties to be tax-free from so qualifying;
provided, however, that this Section 8.03 shall not be construed as obligating
SHC to consummate the Distribution without the satisfaction or waiver of all
conditions set forth in Section 3.3 of the Separation Agreement nor shall it be
construed as preventing SHC from terminating the Separation Agreement pursuant
to Section 13.2 thereof.

 

12



--------------------------------------------------------------------------------

Section 8.04. Procedures Regarding Opinions.

(a) If LE notifies SHC that it desires to take one of the actions described in
clauses (i) through (vi) of Section 8.02(c) (a “Notified Action”), SHC and LE
shall reasonably cooperate to attempt to obtain the Unqualified Tax Opinion
referred to in Section 8.02(c), unless SHC shall have waived the requirement to
obtain such Unqualified Tax Opinion.

(b) Unqualified Tax Opinion at LE’s Request. SHC agrees that at the reasonable
request of LE, SHC shall cooperate with LE’s efforts to obtain, as expeditiously
as possible, an Unqualified Tax Opinion for the purpose of permitting LE to take
the Notified Action. SHC and LE shall each bear its own costs and expenses in
obtaining an Unqualified Tax Opinion requested by LE.

(c) Unqualified Tax Opinion at SHC’s Request. SHC shall have the right to obtain
an Unqualified Tax Opinion at any time in its sole and absolute discretion. If
SHC determines to obtain an Unqualified Tax Opinion, LE shall (and shall cause
each Affiliate of LE to) cooperate with SHC and take any and all actions
reasonably requested by SHC in connection with obtaining the Unqualified Tax
Opinion (including, without limitation, by making any representation or covenant
or providing any materials or information requested by Tax Advisor; provided
that LE shall not be required to make (or cause any Affiliate of LE to make) any
representation or covenant that is inconsistent with historical facts or as to
future matters or events over which it has no control. SHC and LE shall each
bear its own costs and expenses in obtaining an Unqualified Tax Opinion
requested by SHC.

Section 8.05. Liability for Tax-Related Losses.

(a) Notwithstanding anything in this Agreement or the Separation Agreement to
the contrary, subject to Section 8.05(c), LE shall be responsible for, and shall
indemnify and hold harmless SHC and its Affiliates and each of their respective
officers, directors and employees from and against, one hundred percent
(100%) of any Tax-Related Losses that are attributable to or result from any one
or more of the following: (A) the acquisition (other than pursuant to the
Contribution, as defined in the Separation Agreement, or the Distribution) of
all or a portion of LE’s stock and/or its or its subsidiaries’ assets by any
means whatsoever by any Person, (B) any negotiations, understandings, agreements
or arrangements by LE with respect to transactions or events (including, without
limitation, stock issuances, pursuant to the exercise of stock options or
otherwise, option grants, capital contributions or acquisitions, or a series of
such transactions or events) that cause the Distribution to be treated as part
of a plan pursuant to which one or more Persons acquire directly or indirectly
stock of LE representing a Fifty-Percent or Greater Interest therein, (C) any
action or failure to act by LE after the Distribution (including, without
limitation, any amendment to LE’s certificate of incorporation (or other
organizational documents), whether through a stockholder vote or otherwise)
affecting the voting rights of LE stock (including, without limitation, through
the conversion of one class of LE Capital Stock into another class of LE Capital
Stock), (D) any act or failure to act by LE or any LE Affiliate described in
Section 8.02 (regardless whether such act or failure to act is covered by a
Ruling, Unqualified Tax Opinion or waiver described in clause (A), (B) or (C) of
Section 8.02(c), or a Board Certificate described in Section 8.02(d) or (E) any
breach by LE of its agreement and representation set forth in Section 8.01(a).

 

13



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement or the Separation Agreement to
the contrary, subject to Section 8.05(c), SHC shall be responsible for, and
shall indemnify and hold harmless LE and its Affiliates and each of their
respective officers, directors and employees from and against, one hundred
percent (100%) of any Tax-Related Losses that are attributable to, or result
from any one or more of the following: (A) the acquisition (other than pursuant
to the Contribution, as defined in the Separation Agreement, or the
Distribution) of all or a portion of SHC’s stock and/or its assets by any means
whatsoever by any Person, (B) any negotiations, agreements or arrangements by
SHC with respect to transactions or events (including, without limitation, stock
issuances, pursuant to the exercise of stock options or otherwise, option
grants, capital contributions or acquisitions, or a series of such transactions
or events) that cause the Distribution to be treated as part of a plan pursuant
to which one or more Persons acquire directly or indirectly stock of SHC
representing a Fifty-Percent or Greater Interest therein, (C) any act or failure
to act by SHC or a member of the Consolidated Group described in Section 8.03 or
(D) any breach by SHC of its agreement and representation set forth in
Section 8.01(a).

(c)

(i) To the extent that any Tax-Related Loss is subject to indemnity under both
Sections 8.05(a) and (b), responsibility for such Tax-Related Loss shall be
shared by SHC and LE according to relative fault.

(ii) Notwithstanding anything in Section 8.05(b) or (c)(i) or any other
provision of this Agreement or the Separation Agreement to the contrary:

(A) with respect to (I) any Tax-Related Loss resulting from Section 355(e) of
the Code (other than as a result of an acquisition of a Fifty-Percent or Greater
Interest in SHC) and (II) any other Tax-Related Loss resulting (for the absence
of doubt, in whole or in part) from an acquisition after the Distribution of any
stock or assets of LE (or any LE Affiliate) by any means whatsoever by any
Person or any action or failure to act by LE affecting the voting rights of LE
stock, LE shall be responsible for, and shall indemnify and hold harmless SHC
and its Affiliates and each of their respective officers, directors and
employees from and against, one hundred percent (100%) of such Tax-Related Loss;
and

(B) for purposes of calculating the amount and timing of any Tax-Related Loss
for which LE is responsible under this Section 8.05, Tax-Related Losses shall be
calculated by assuming that SHC, the Consolidated Group and each Member of the
Consolidated Group (I) pay Tax at the highest marginal corporate Tax rates in
effect in each relevant taxable year and (II) have no Tax Benefit Items in any
relevant taxable year.

(iii) Notwithstanding anything in Section 8.05(a) or (c)(i) or any other
provision of this Agreement or the Separation Agreement to the contrary:

(A) with respect to (I) any Tax-Related Loss resulting from Section 355(e) of
the Code (other than as a result of an acquisition of a Fifty-Percent or Greater
Interest in LE) and (II) any other Tax-Related Loss resulting (for the absence
of doubt, in whole or in part) from an acquisition after the Distribution of any
stock or assets of SHC (or any SHC Affiliate) by any means whatsoever by any
Person, SHC shall be responsible for, and shall indemnify and hold harmless LE
and its Affiliates and each of their respective officers, directors and
employees from and against, one hundred percent (100%) of such Tax-Related Loss
and,

 

14



--------------------------------------------------------------------------------

(B) for purposes of calculating the amount and timing of any Tax-Related Loss
for which SHC is responsible under this Section 8.05, Tax-Related Losses shall
be calculated by assuming that LE and its Subsidiaries (I) pay Tax at the
highest marginal corporate Tax rates in effect in each relevant taxable year and
(II) have no Tax Benefit Items in any relevant taxable year.

(d) LE shall pay SHC the amount of any Tax-Related Losses for which LE is
responsible under this Section 8.05: (A) in the case of Tax-Related Losses
described in clause (i) of the definition of Tax-Related Losses no later than
five days prior to the date SHC files, or causes to be filed, the applicable Tax
Return for the year of the Contribution or Distribution, as applicable (the
“Filing Date”) (provided that if such Tax-Related Losses arise pursuant to a
Final Determination described in clause (i), (ii) or (iii) of the definition of
“Final Determination”, then LE shall pay SHC no later than five days after the
date of such Final Determination with interest calculated at the London
Interbank Offered Rate plus two and one-half percent, compounded semiannually,
from the date that is five days prior to the Filing Date through the date of
such Final Determination) and (B) in the case of Tax-Related Losses described in
clause (ii) or (iii) of the definition of Tax-Related Losses, no later than five
days after the date SHC pays such Tax-Related Losses. SHC shall pay LE the
amount of any Tax-Related Losses (described in clause (ii) or (iii) of the
definition of Tax-Related Loss) for which SHC is responsible under this
Section 8.05 no later than five days after the date LE pays such Tax-Related
Losses.

ARTICLE IX

MISCELLANEOUS

Section 9.01. Effective Date. This Agreement applies to all matters related to
any Tax Returns filed, Taxes paid, adjustments made in respect of any Tax, and
any other matters involving Taxes on or after the Distribution Date between or
among (i) SHC or any of its Subsidiaries (other than the LE Entities) and
(ii) the LE Entities. Notwithstanding any other provisions of this Agreement,
the representations and covenants of Section 8.1 shall be effective as of the
date of this Agreement. This Agreement will not become effective until it has
been approved by the Audit Committee of the SHC Board of Directors (or a
subcommittee thereof, including the Related Party Transactions Subcommittee).

Section 9.02. Complete Agreement. This Agreement constitutes the entire
agreement of the parties concerning the subject matter hereof. Any other
agreements (including tax sharing agreements), whether or not written, in
respect of any Tax between or among SHC and the LE Entities shall be terminated
and have no further effect as of the Distribution Date. This Agreement may not
be amended except by an agreement in writing signed by the parties hereto.

Section 9.03. Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement must be in
writing and will be deemed to have been duly given (i) when delivered by hand,
(ii) three (3) Business Days after it is mailed, certified or registered mail,
return receipt requested, with postage prepaid, (iii) on the same Business Day
when sent by facsimile or electronic mail (return receipt requested) if the
transmission is completed before 5:00 p.m. recipient’s time, or one (1) Business
Day after the facsimile or email is sent, if the transmission is completed on or
after 5:00 p.m. recipient’s time or (iv) one (1) Business Day after it is sent
by Express Mail, Federal Express or other courier service, as follows (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 9.03):

 

15



--------------------------------------------------------------------------------

  If to LE:    Lands’ End, Inc.      1 Lands’ End Lane      Dodgeville,
Wisconsin, WI 53595      Attn.: General Counsel      Facsimile: (608) 935-6550  

If to SHC:

   Sears Holdings Corporation      3333 Beverly Road B2-131B      Hoffman
Estates, IL 60179      Attn.: Vice President, Tax      Facsimile: (847) 286-4908
 

With a copy to:

   Sears Holdings Corporation      3333 Beverly Road B6-210B      Hoffman
Estates, IL 60179      Attn: General Counsel      Facsimile: (847) 286-2471

Section 9.04. Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) Governing Law; Jurisdiction. This Agreement (and all claims, controversies
or causes of action, whether in contract, tort or otherwise, that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution,
termination, performance or nonperformance of this Agreement (including any
claim, controversy or cause of action based upon, arising out of or relating to
any representation or warranty made in or in connection with this Agreement or
as an inducement to enter into this Agreement)) shall be governed by, and
construed and enforced in accordance with, the laws of the State of Illinois,
without regard to any choice or conflict of law provision or rule (whether of
the State of Illinois or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Illinois.
Each of the parties hereto irrevocably agrees that all proceedings arising out
of or relating to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
party hereto or its successors or assigns shall be brought, heard and determined
exclusively in any federal or state court sitting in Cook County, Illinois.
Consistent with the preceding sentence, each of the parties hereto hereby
(a) submits to the exclusive jurisdiction of any federal or state court sitting
in Cook County, Illinois for the purpose of any proceeding arising out of or
relating to this Agreement or the rights and obligations arising hereunder
brought by any party hereto and (b) irrevocably waives, and agrees not to assert
by way of motion, defense, counterclaim, or otherwise, in any such proceeding,
any claim that it or its property is not subject personally to the jurisdiction
of the above-named courts, that the proceeding is brought in an inconvenient
forum, that the venue of the proceeding is improper, or that this Agreement, the
Distribution or any of the other transactions contemplated by this Agreement may
not be enforced in or by any of the above-named courts. Each party agrees that
service of process upon such party in any such action or proceeding shall be
effective if notice is given in accordance with Section 9.03.

 

16



--------------------------------------------------------------------------------

(b) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS Section 9.04(b).

Section 9.05. Successors and Assigns. A party’s rights and obligations under
this Agreement may not be assigned without the prior written consent of the
other party. All of the provisions of this Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. If any party to this Agreement forms or acquires one or more
Subsidiaries which become Members of the Consolidated Group or a State
Affiliated Company, such party will cause any such Subsidiary to be bound by the
terms of this Agreement, and this Agreement shall apply to any such Subsidiary
in the same manner and to the same extent as the current party.

Section 9.06. Intended Third Party Beneficiaries. This Agreement is solely for
the benefit of the parties to this Agreement and should not be deemed to confer
upon third parties any remedy, claim, liability, reimbursement, claim of action
or other right in excess of those existing without this Agreement.

Section 9.07. Legal Enforceability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of the prohibition or unenforceability without
invalidating the remaining provisions. Any prohibition or unenforceability of
any provision of this Agreement in any jurisdiction shall not invalidate or
render unenforceable the provision in any other jurisdiction.

Section 9.08. Expenses. Unless otherwise expressly provided in this Agreement,
each party shall bear any and all expenses that arise from its respective
obligations under this Agreement.

Section 9.09. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

Section 9.10. Change in Law. If, after the date this Agreement is executed, as a
result of an amendment to the Code, the promulgation of proposed, temporary or
final regulations, the issuance of a ruling by a Taxing Authority, the decision
of any court, or a change in any applicable state or local law, SHC believes
that it is necessary or helpful to amend the provisions of this Agreement in
order to preserve the rights and benefits contemplated herein, each of the
parties

 

17



--------------------------------------------------------------------------------

hereto agrees to negotiate in good faith all such amendments and modifications
as shall be necessary or appropriate in order to preserve as nearly as possible
for the parties hereto the rights and benefits contemplated herein.

[Remainder of page intentionally left blank; signature page to follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

SEARS HOLDINGS CORPORATION By:  

/s/ Lawrence J. Meerschaert

Name: Lawrence J. Meerschaert Title:   Vice-President, Tax

 

LANDS’ END, INC

By:

 

/s/ Karl A. Dahlen

Name: Karl A. Dehlen

Title: SVP, General Counsel and Secretary